Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
	
	Claims 15-35 are pending and under examination.

Terminal Disclaimer
The terminal disclaimer filed on 19 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/290, 378 and Application Number 16/105,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Srinivasan et al., Sista and Griffiths et al. 
Claims 15 and 18- 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US20070275415) in view of Sista 2007 (Doctoral Thesis (March 2007 )“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library) and Griffiths et al. (US20060078893).
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic method comprising providing aqueous droplets in an oil carrier fluid comprising surfactant for generating droplet-based sandwich ELISA assays in which droplets containing bead-conjugated primary antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising  enzyme-conjugated secondary antibodies that are detectable (i.e. reporter antibody) (e.g. entire Srinivasan reference and especially para 0013, pg. 2; para 0254,pg. 23; para 0395-0396,pg. 34; para 0398,pg. 35; para 0402, pg. 35; filler fluid comprises surfactant as in para 0411-0412,pg. 36; ; para 0205- 0227, pg. 19-21). 
 Furthermore, Srinivasan et al. disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, Srinivasan et al. teach droplets comprising one bead conjugated with one unique reagent which are combined with sample droplets in a multiplexed analysis (e.g. para 0259, pg. 24).
Srinivasan et al. further teach different embodiments for detection of reaction from their microfluidic-based sandwich ELISA assay.
 In one embodiment, Srinivasan et al. teach a method comprising providing a reporter-associated antibody that is an antibody/nucleic acid conjugate. Detection comprises real-time PCR amplification of the conjugated nucleic acid (e.g. entire Srinivasan reference and especially para 0260-0281, pg. 24-25; para 0298-0301, pg. 26) resulting in the release of fluorescent amplicons into the droplet (e.g. amplification within individual droplets as in para 0280, pg. 25; para 0056-0058, pg. 5; real-time amplification as in para 0069, pg. 6; fluorescence detection of amplified product as in para 0087-0093, pg. 8-9).
Furthermore, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. the reporter antibody is labeled with an enzyme (e.g., horseradish peroxidase (HRP) or alkaline phosphatase (ALP)) capable of catalyzing a reaction which produces a measurable parameter. For example, HRP can be used to catalyze hydrogen peroxide to generate an electrochemical signal which can be detected by measuring the current or voltage. Detection of bound antibody can be achieved by a fluorescence reaction catalyzed by the HRP using Amplex Red and hydrogen peroxide as substrates as in  para 0226, pg. 21).
It is further noted that Srinivasan et al. teach their methods comprise fluorescence detection using optical detection systems including optical sensors and image processors (e.g. video capture device as in para 0501, pg. 44; para 0526-0528, pg. 47).
 Like Srinivasan et al., Sista teaches a method comprising discrete droplets comprising different antibody reagents, wherein two antibody reagents bind to the same target.
Furthermore, Sista teaches providing discrete aqueous droplets comprising antibody-associated reagents, i.e. an anti-insulin antibody coupled with a magnetically responsive bead and an anti-insulin antibody labeled with ALP (i.e. alkaline phosphatase) enzyme and a blocking IgG. Sista further teaches this droplet comprising antibody reagents is contacted with a droplet containing sample (e.g. 1st para, section 5.5.3, pg. 77; 1st para, section 5.5.4, pg. 80). 
In a different embodiment, Sista teaches providing discrete droplets comprising magnetic beads labeled with anti-IL-6 antibody, anti-IL-6 antibody labeled with ALP and blocking IgG  prior to adding a droplet containing sample (e.g. 3l reaction mixture prior to adding sample as in 1st para, Methods section, pg. 90). 
Furthermore, Sista teaches their methods comprise incubating the resulting droplet comprising the bead-associated immunocomplex comprising sample and antibody reagents for a few minutes and subsequently washing the magnetic beads to remove the supernatant. The washed magnetic beads are then contacted with a substrate solution, resulting in an “ELISA” droplet that is subsequently detected by measuring for chemiluminescence (e.g. excess/unreacted supernatant was later removed by immobilizing the magnetic beads using a 1 Tesla magnet. The beads were then washed 5 times with 4 μl sample of wash buffer each time. Later the beads were resuspended in 1 μl of wash buffer and 2 μl of Lumigen APS-5 substrate for the ALP enzyme was added. Chemiluminescence from the reaction was measured using the PMT under the same conditions that were done on chip as in 1st para, section 5.5.4, pg. 80; 1 μL of magnetic beads labeled with anti-IL-6 antibody was mixed with 1 μL of anti-IL-6 antibody labeled with ALP followed by block IgG to form a 3 μL reagent mixture. 1 μL of serum containing unknown concentration of IL-6 was added to the above reagent mixture and allowed to incubate for 2 minutes. The supernatant was removed and the magnetic beads were washed using the protocol developed. 1 μL of Lumigen APS-5 was added to the washed magnetic beads and the chemiluminescence was measured for 4 minutes using a PMT placed right over the magnetic bead droplet as in 1st para, Methods section, pg. 90).
 Sista also teaches optical detection systems for detecting chemiluminescence (e.g. section 5.5.2, pg. 75; Fig. 5.20, pg. 76).
Therefore, as both Srinivasan and Sista teach methods comprising contacting sample-containing droplets with droplets containing antibody reagents, wherein these reagents comprise bead-conjugated capture antibodies as well as reporter enzyme-conjugated detection antibodies, followed by optical detection of an association event, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al.  comprising providing emulsions comprising a droplet population comprising sample; a droplet population comprising  antibody-conjugated magnetic beads and a droplet population comprising  enzyme-conjugated antibodies,   wherein the two different antibodies bind to two different epitopes of the same target antigen and to include providing droplets comprising these antibody-associated reagents  that are contacted to a discrete population of  sample-containing droplets to yield a set of composite droplets comprising sample and antibody reagents as taught by Sista because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for detecting target molecules in a fluid sample.
Therefore, the combined teachings of Srinivasan et al. and Sista recite a microfluidic-based sandwich ELISA assay comprising providing emulsions comprising  antibody-conjugated magnetic beads and enzyme conjugated antibodies as well as target sample, wherein the two different antibodies bind to two different epitopes of the same target antigen and wherein the method comprises providing a set of droplets comprising the antibody-associated reagents  that are contacted to a discrete population of  sample-containing droplets to yield a set of composite droplets comprising sample and antibody reagents; incubating to allow reaction and detecting readout of the reaction using an optical detection system.

Regarding the requirement of  the limitations: “providing, to a microfluidic device, a fluid sample comprising target molecules, a plurality of beads each comprising a bead-identifying label that identifies the bead and a reactive component for binding a target molecule thereto, and a detection component for binding to a target molecule that is bound to a bead; partitioning, in the microfluidic device, the fluid sample into plurality of separate and isolated partitions of fluid, wherein at least one of the plurality of partitions comprises an immunocomplex comprising a target molecule bound between a single bead, via an associated reactive component, and an associated detection component; and simultaneously detecting [[on of]] the bead-identifying label and an event associated with contents of one or more of the plurality of partitions” as recited in claim 15: 
It is noted that claim 15 recites simultaneous detection of  a labeled bead and  an event associated with the contents of a partition.
 However, claim 15 does not expressly require that detection occur within an intact partition.
 Therefore, claim 15 is interpreted to require a method comprising providing partitions comprising a labelled bead and reaction components that indicate an event within the partition and subsequently simultaneously detecting the labelled bead and the event, wherein this method encompasses the embodiment wherein the partition is not intact, i.e. breaking the emulsion, prior to detection.



 Therefore, regarding the embodiment wherein the labelled bead and the event are detected and the partition is not intact:
Like Srinivasan et al. and Sista, Griffiths et al. teach target analysis comprising readout of reaction with a substrate. 
Furthermore, Griffiths et al. teach it is known in the art to implement methods using a microfluidic system and providing water-in-oil emulsions comprising aqueous droplets in an oil carrier fluid (e.g. para 0010, pg. 1; para 0035, pg. 2), each aqueous droplet comprising a single bead associated with a biomolecule of interest (e.g. polypeptide as in para 0111, pg. 7; Fig. 18).
 Furthermore, Griffiths et al. teach the beads are magnetic (e.g. para 0082,pg. 5; para 0126,pg. 8).
  Furthermore, Griffiths et al. teach methods comprising combining droplets comprising enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. Entire Griffiths reference and especially para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289, pg. 24; Fig. 15).
 Furthermore, Griffiths et al. teach that the beads can be uniquely labeled with different fluorescent dyes to facilitate sorting (e.g. Entire Griffiths reference and especially para 0111-0112, pg. 7; sorting of beads comprising 2-13 or more fluorescent labels as in para 0314, pg. 25; optically tagged beads as in Examples 4 and 5, pg. 33). 
In one embodiment, Griffiths et al. teach a method wherein the optically tagged beads are associated with an enzyme and subsequently contacted first with a fluorogenic substrate for the enzyme. After incubation,  the emulsion is broken and the resultant products are analyzed by 3-color flow cytometry, which facilitates simultaneous detection of the presence of optically tagged beads and the presence of fluorescent response of reacted substrate (e.g. second set of optically tagged beads contacted with recombinant enzyme and then fluorogenic substrate as in Example 5, pg. 33). 
 Additionally, regarding the embodiment wherein a partition remains intact at the time of detection:
 Considering the Griffiths reference as a whole, Griffiths et al. teach other embodiments wherein intact microcapsules are detected and sorted for further analysis (e.g. Entire Griffiths reference and especially para 0069,pg. 4; para 0223-0226, pg. 18; para 0314-0315,pg. 25-26; sorting of intact microcapsules based on detection of changes in optical properties as in para 0316-0137,pg. 26).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method comprising providing microcapsules, i.e. emulsions, comprising optically tagged beads, fluorogenic substrates  and target molecules, wherein these components are reacted in the same microcapsule, i.e. droplet, and simultaneously detecting the presence of optically tagged beads and the presence of fluorescent response of reacted substrate as taught in one embodiment of Griffiths et al.  and to include screening intact microcapsules comprising theses optically detectable entities and subsequently sorting  based  on optical properties as taught in a different embodiment of Griffiths et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for detecting target molecules in a fluid sample.
Furthermore, as noted above, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. para 0226, pg. 21).
Therefore, as both Srinivasan a et al. and Griffiths et al. teach methods comprising fluorescence detection resulting from reacted substrate, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Srinivasan et al.  and Sista comprising droplet-based sandwich ELISA assays comprising optical detection of association events of sample with antibody reagents as described above to include providing microcapsules, i.e. emulsions, comprising optically tagged magnetic beads, fluorogenic substrates and target molecules, wherein these components are reacted in the same microcapsule, i.e. droplet, and simultaneously detecting the presence of optically tagged beads and the presence of fluorescent response of reacted substrate, either  recovered from a broken emulsion or in intact microcapsules, as taught by Griffiths et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for detecting target molecules in a fluid sample. 
Therefore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 15. 
Furthermore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 18-21.
Regarding claims 22-27:
As noted above, Srinivasan and Sista teach embodiments comprising providing reporter antibody reagents, wherein the reporter is a readout enzyme, and contacting sample/ antibody complexes with a substrate for the readout enzyme to result in a reaction that yields an optical signal.
Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. the reporter antibody is labeled with an enzyme (e.g., horseradish peroxidase (HRP) or alkaline phosphatase (ALP)) capable of catalyzing a reaction which produces a measurable parameter. For example, HRP can be used to catalyze hydrogen peroxide to generate an electrochemical signal which can be detected by measuring the current or voltage. Detection of bound antibody can be achieved by a fluorescence reaction catalyzed by the HRP using Amplex Red and hydrogen peroxide as substrates as in  para 0226, pg. 21).
Sista teaches methods comprise contacting sample/ antibody complexes with a substrate solution, resulting in an “ELISA” droplet that is subsequently detected by measuring for chemiluminescence (e.g. beads were resuspended in 1 μl of wash buffer and 2 μl of Lumigen APS-5 substrate for the ALP enzyme was added. Chemiluminescence from the reaction was measured using the PMT under the same conditions that were done on chip as in 1st para, section 5.5.4, pg. 80; 1 μL of magnetic beads labeled with anti-IL-6 antibody was mixed with 1 μL of anti-IL-6 antibody labeled with ALP followed by block IgG to form a 3 μL reagent mixture. 1 μL of serum containing unknown concentration of IL-6 was added to the above reagent mixture and allowed to incubate for 2 minutes. The supernatant was removed and the magnetic beads were washed using the protocol developed. 1 μL of Lumigen APS-5 was added to the washed magnetic beads and the chemiluminescence was measured for 4 minutes using a PMT placed right over the magnetic bead droplet as in 1st para, Methods section, pg. 90).
 Furthermore, Griffiths et al. teach microfluidic methods are known in the art comprising contacting droplets comprising readout enzyme with droplets comprising optically tagged beads and  fluorogenic substrate and detecting optically tagged beads and fluorescent response of reacted substrate (e.g. Fig. 15, Griffiths).
Therefore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 22-24.
Furthermore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitation: further comprising monitoring the reaction and detecting a signal from the released detectable label for determining the presence of target molecules as recited in claim 25.
The combined teachings of Srinivasan et al., Sista and Griffiths et al. also render obvious claim 26.
The combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitation: wherein the at least one property is an optical property as required by claim 27.
As Srinivasan, Sista and Griffiths all teach optical detection systems (e.g. using optical sensors as in para 0526-0527, pg. 47; fluorescence sensor as in para 0532, pg. 47, Srinivasan; chemiluminescence detection as in section 5.5.2, pg. 75; Fig. 5.20, pg. 76, Sista; Fig. 15, Griffiths), the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 28.
Furthermore, as Srinivasan et al. and Griffiths et al. both teach systems for fluorescence detection of readout enzyme reactions (e.g. using optical sensors as in para 0526-0527, pg. 47; fluorescence sensor as in para 0532, pg. 47, Srinivasan; Fig. 15, Griffiths),  the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 29 and 30.
Furthermore, as Srinivasan et al. and Sista both teach droplet-based sandwich ELISA analysis of target proteins, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 31 and 32.
Furthermore, as Srinivasan et al. and Griffiths et al. both teach microfluidic methods in water-in-oil emulsions, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 33.
Furthermore, as Griffiths et al. teach detecting and identifying optically tagged beads is known in the art, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 34.




Srinivasan et al., Sista, Griffiths et al. and Mathies et al.  
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined teachings of Srinivasan et al., Sista and Griffiths et al., as applied to claim 15 and 18-34 above, and further in view of Mathies et al. (WO2008052138) .
The combined teachings of Srinivasan et al., Sista and Griffiths et al. as applied in the previous rejection above are incorporated in this rejection.
As noted above, the combined teachings of Srinivasan et al., Sista and Griffiths et al. recite a microfluidic-based sandwich ELISA assay comprising providing emulsions comprising  antibody-conjugated magnetic beads that are optically-tagged and readout enzyme-conjugated antibodies as well as target sample, wherein the two different antibodies bind to two different epitopes of the same target antigen and wherein the method comprises providing a set of droplets comprising the antibody-associated reagents  that are contacted to a discrete population of  sample-containing droplets to yield a set of composite droplets comprising sample and antibody reagents; contacting the immunocomplex with a substrate for the readout enzyme and simultaneously detecting the presence of optically tagged beads and the presence of fluorescent response of reacted substrate to identify association events.
However, the combined teachings of Srinivasan et al., Sista and Griffiths et al. do not expressly teach providing a majority of the plurality of partitions comprising no beads or a single bead as required by claims 16 and 17.
At the time the invention was made, Mathies et al. teach that it is known in the art to make limiting dilutions of a bead population in an emulsion, i.e. a droplet population, to yield a Poisson distribution of beads among the droplets such that a portion of the droplet population comprises one bead per droplet, i.e. dilution of 1 bead in 10 droplets, and a portion comprises zero beads per droplet, i.e. dilution results in 79 empty droplets out every 100 droplets (e.g. If a sufficiently dilute microbead solution is used, a single microbead can be loaded into each reactor; as modeled by the Poisson distribution as in lines 1-3,pg. 24; lines 16-21, pg. 28;  dilutions result in 1 bead in 10 droplets and 79 empty droplets in every 100 droplets as in Fig. 9A).
It is further noted that Mathies et al. teach optimization of limiting dilution in order to achieve a desired concentration of an entity of interest (e.g. providing three different dilutions of a target DNA to determine optimal concentration for analysis as in lines 13-21, pg. 30).
Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Additionally, the requirements of providing one or zero beads as recited in claims 16 and 17 are considered result-effective variables. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, as the requirements of providing one or zero beads as recited in claims 16 and 17 can be optimized, these requirements are not considered inventive.
Furthermore, as Mathies et al. teach methods comprising diluting beads in droplet populations, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al., Sista and Griffiths et al. to include generating very dilute concentrations of beads in a droplet population according to Poisson distribution such that the majority of droplets comprise a single or zero beads and wherein limiting dilutions can be optimized as taught by Mathies et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for detecting target molecules in a fluid sample. 
Therefore, the combined teachings of Srinivasan et al., Sista, Griffiths et al. and Mathies et al. render obvious claims 16 and 17.

Srinivasan et al., Sista, Griffiths et al. and Hassler et al.  
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined teachings of Srinivasan et al., Sista and Griffiths et al., as applied to claim 15 and 18-34 above, and further in view of Hassler et al. (WO97/38318) .
The combined teachings of Srinivasan et al., Sista and Griffiths et al. as applied in the previous rejection above are incorporated in this rejection.
As noted above, the combined teachings of Srinivasan et al., Sista and Griffiths et al. recite a microfluidic-based sandwich ELISA assay comprising providing emulsions comprising  antibody-conjugated magnetic beads that are optically-tagged and readout enzyme-conjugated antibodies as well as target sample, wherein the two different antibodies bind to two different epitopes of the same target antigen and wherein the method comprises providing a set of droplets comprising the antibody-associated reagents  that are contacted to a discrete population of  sample-containing droplets to yield a set of composite droplets comprising sample and antibody reagents; contacting the immunocomplex with a substrate for the readout enzyme and simultaneously detecting the presence of optically tagged beads and the presence of fluorescent response of reacted substrate to identify association events.
However, the combined teachings of Srinivasan et al., Sista and Griffiths et al. do not expressly teach claim 35.
At the time the invention was made, Hassler et al. teach techniques are known for discarding droplets that contain more than one bead.
Specifically, Hassler et al. teach a method comprising transporting drops comprising  beads through a capillary in the path of an emitting light source, wherein changes in the emitted light facilitate counting the number of beads within a drop. Hassler teaches that desired drops comprising one bead can be isolated from undesired drops, i.e. drops with more than one bead , by ejecting the unwanted drops(e.g. 5th para, pg. 5-2nd para, pg. 6; a drop of the suspension 21 moves into the capillary 2 and moves along inside it. The drop may contain no beads, one bead or a plurality of beads. Since, according to the invention, the internal diameter of the capillary 2 is such that the beads can move along in the capillary 2 only one behind the other but not next to one another, and furthermore, since the width of the light beam passing through the capillary 2 is such that only one of the beads can be completely in the light beam at any one time, the beads must cross the light beam one after the other. When a bead crosses the light beam, changes occur in the measuring light M received by the photoelectric detector. By reference to those changes, it is possible to count the individual beads that may be present in the drop as in 2nd para, pg. 6; As the drop rises up the capillary 2, the number of beads contained in the drop is counted, as already described in detail above. If the drop does not contain a bead or contains more than one bead, it is ejected back into the initial container 120 by means of a pressure pulse from the pump device 105 and a new drop is then sucked up. If the drop contains precisely one bead, the carrier element 9 with the capillary 2 is raised by the holding and lifting device 104 as in 3rd para, pg. 18).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al., Sista and Griffiths et al. to include techniques of discarding droplets comprising more than one bead as taught by Hassler et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for detecting target molecules in a fluid sample. 
Therefore, the combined teachings of Srinivasan et al., Sista, Griffiths et al. and Hassler et al. render obvious claim 35.







Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
As the terminal disclaimer file 19 April 2022 is approved, the double patenting rejections over claims 3, 7-10, 12, 20 and 24-34 of Application No. 15/290, 378 and claims 15, 18, 26-30, 40-42, and 44-48 of copending Application No. 16/105,042  are withdrawn.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the teaching of Srinivasan is applied to show that methods comprising contacting sample-containing droplets with droplets containing antibody reagents, wherein two different antibodies bind to two different epitopes of the same target antigen, are known in the art at the time the invention was made.
 Furthermore, the teaching of Sista is applied to show that methods comprising providing a set of composite droplets comprising sample and antibody reagents, such those taught by Srinivasan, are known in the art.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al. with the teaching of Sista because both Srinivasan and Sista teach methods comprising contacting sample-containing droplets with droplets containing antibody reagents, wherein these reagents comprise bead-conjugated capture antibodies as well as reporter enzyme-conjugated detection antibodies, followed by optical detection of an association event.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al.  and Sista to include providing emulsions comprising optically tagged magnetic beads, fluorogenic substrates and target molecules, wherein these components are reacted in the same droplet, and simultaneously detecting the presence of optically tagged beads and the presence of fluorescent response of reacted substrate, either recovered from a broken emulsion or in intact microcapsules, as taught by Griffiths et al. as both Srinivasan a et al. and Griffiths et al. teach methods comprising fluorescence detection resulting from reacted substrate.
Additionally, as noted in the current rejections, claim 15 does not expressly require simultaneous detection in intact partitions.
Therefore, the teaching of Griffiths is applied in the current rejections because Griffiths et al. teach methods comprising screening optically detectable entities, recovered from broken emulsion or within intact microcapsules, are known in the art.
Furthermore, Mathies et al. teach that it is known in the art to make limiting dilutions of a bead population in a droplet population to yield a Poisson distribution of beads among the droplets such that a portion of the droplet population comprises one bead per droplet and a portion comprises zero beads per droplet, wherein this distribution can be optimized according to user’s choice.
Furthermore, the teaching of Hassler et al. is relied upon to show screening and discarding droplets comprising more than one bead is known in the art at the time the invention was made. Therefore, Hassler et al. is applied in the current rejections.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/Primary Examiner, Art Unit 1639